DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/20/2021 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/23/2021.
The specification was received on 10/20/2021. This specification is acceptable.
The drawings were received on 10/20/2021. These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 was filed after the mailing date of the Non-Final Office Action on 7/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16, previously presented now cancelled, was previously indicated allowable in the office action mailed on 7/23/2021 if claim 16 was rewritten in an independent form including all of the limitations of the base claim and any intervening claims. Claim 13, as currently amended, includes all the limitations of previously presented claim 16. 
Claims 14, 15 and 17-20 being dependent on claim 13 are also allowed.

Response to Arguments
Applicant’s arguments, see page 5, last section under title “Allowable Subject Matter”, filed 10/20/2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783